Citation Nr: 0728460	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978, and served in the Naval Reserves until April 1986.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied an application to reopen a claim of service connection 
for a back disorder.  In June 2007, the veteran testified 
before the undersigned during a videoconference hearing.  The 
hearing transcript is associated with the claims folder.

The issue of service connection for a back disability for 
review on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in July 1994 denied a 
claim of service connection for a back disorder on the basis 
that the evidence failed to show that the veteran's current 
back disability was related to injury or disease in service.

2.  A Board decision in December 2003 denied an application 
to reopen the claim on the same basis.

3.  Additional evidence of record received since the Board's 
December 2003 decision includes a competent medical opinion 
that the veteran incurred a chronic low back disability in 
service.




CONCLUSIONS OF LAW

1.  A July 1994 RO rating decision that denied a claim of 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1993).

2.  A December 2003 Board decision that denied an application 
to reopen a claim of service connection for a back disorder 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2003).

2.  New and material evidence has been received since the 
December 2003 Board decision denying the application to 
reopen a claim of service connection for a back disorder; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of service connection for 
a back disorder.  An RO rating decision in July 1994 denied a 
claim of service connection for a back disorder on the basis 
that the evidence failed to show that the veteran's current 
back disability was related to injury or disease in service.  
An August 2004 RO letter notified the veteran of this 
decision and her appellate rights, but she did not initiate 
an appeal within one year of notice of the decision.  That 
claim, therefore, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1993).  A December 
2003 Board decision that denied an application to reopen the 
claim is also final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).

The veteran filed her application to reopen in April 2004, 
and this appeal ensues from the RO's January 2005 rating 
decision denying the application to reopen.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110, 1131 (West 
2002).  Arthritis which manifests itself to a degree of 10 
percent or more within one year from separation from active 
service may be service connected even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
The benefit of the doubt rule, however, does not apply to a 
new and material evidence analysis.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Evidence of record before the Board in December 2003 included 
the veteran's statements and testimony claiming the onset of 
a chronic low back disability in service due to performing 
strenuous physical activities and carrying heavy weights.  
She sought treatment for back pain while in the Naval 
Reserves and reportedly aggravated her back disability as a 
result of an industrial accident at her civilian job in July 
1983.

The veteran's service medical records revealed that a deep 
seated lipoma in the right costovertebral angle (CVA) was 
discovered in September 1975.  In October 1975, she described 
pain in the back and into the right hip area.  That same 
month she underwent removal of a 1.5 cm lipoma.  Thereafter, 
she reported recurrent episodes of back pain.  An October 
1975 x-ray examination of the thoraco-lumbar spine was 
reported as "normal."  An orthopedic consultation in 
January 1976 reported tenderness to palpation in the right 
CVA area, pelvic obliquity probably secondary to right lower 
extremity discrepancy, increased lumbar lordosis and 
hamstring tightness.  The examiner indicated an impression of 
no objective evidence of organic back disease with the 
exception of increased lumbar lordosis that could be 
corrected with flexion exercises.  A surgical consultation 
indicated an impression of chronic back strain with her pain 
"in no way related to her surgical procedure."  (emphasis 
original).  There were no further clinical evaluations for 
the remaining two years of active service.  On her discharge 
examination in March 1978, the veteran denied a history of 
recurrent back pain, and clinical evaluation of her spine was 
reported as normal.

In pertinent part, a July 9, 1983 Naval Reserve tri-annual 
examination included the veteran's denial of recurrent back 
pain.  At that time, her physical examination indicated a 
normal clinical evaluation of the spine.  An August 13, 1983 
clinical record reported that the veteran developed low back 
strain on the right side, manifested by right low flank pain 
radiating into her right posterior thigh and upper calf, on 
July 18, 1983, after lifting 60-pound coils and moving 1000-
pound drums with the assistance of a small crane at her 
civilian job.

Apparently incomplete records associated with the veteran's 
worker compensation claim against the Lincoln Electric 
Company, filed with the Industrial Commission of Ohio, 
included a September 1983 computed tomography (CT) scan of 
the lumbosacral vertebrae that was significant for general 
bulging of the intervertebral disc at L5-5 and L5-S1.  An 
October 1991 x-ray examination was significant for 
lumbarization of the 1st sacral segment.  Private medical 
statements from her treating physician reflected report of 
first treating the veteran since an "unfortunate industrial 
injury of July 18, 1983."  Her treatment records and 
examination reports reflected diagnoses of mechanical low 
back syndrome, dorsal lumbar myositis, lumbosacral strain 
with radiculopathy, and L4-L5 radiculopathy on the right.  An 
August 2001 examination report reflected her reported history 
of initially injuring her back in service while doing some 
heavy lifting.  Another examination report in August 2001 
indicated that the veteran's had an L4/L5 radiculopathy that 
was unrelated to the previous lipoma removal.

Evidence of record since the Board's December 2003 decision 
includes a September 2006 statement from a VA physician's 
assistant (PA) that states as follows:

I reviewed [the veteran's] military and private 
sector medical records and discussed/reviewed with 
an Orthopedic surgeon ...  [The veteran] sustaained 
[sic] a serious back injury while on active duty in 
the military.  This injury left her with chronic 
pain, a weakened back, limited mobility of her 
legs/spine, frequent muscle spasms, and back 
sprain/strain.

Prior to her employment with Lincoln Electric, [the 
veteran] sought medical care in the private sector 
with limited, if any, improvement.  Once employed 
by Lincoln Electric her back discomfort continued 
resulting in an on the job injury or in this case a 
re-injury of her back.

[The veteran] presented to the Cleveland Stokes 
VAMC January 2006 with a complaint of back pain.  
This pain limited her activities and interrupted 
her sleep.  She was examined, started on non-
steroidal anti-inflammatory drugs, muscle 
relaxants, referrals were sent to the pain clinic, 
rheumatology, orthopedics, and physical therapy.

It is our belief that [the veteran's] difficulties 
are a result of the injury she sustained while on 
active duty-please refer to Exhibit "A" military 
medical records pages 1-10.

The Board finds that the September 2006 statement from the VA 
physician's assistant is both new and material evidence.  
This opinion, which is based upon review of the in-service 
and post-service medical records, relates the veteran's 
current low back disability to injury in service.  This 
evidence cures the previous evidentiary defect, namely the 
lack of a nexus opinion, and raises a reasonable possibility 
of substantiating the claim when viewed in the context of the 
entire record.  The claim, therefore, is reopened for review 
on the merits.

As addressed in the remand below, the Board defers further 
adjudication pending additional development of the claim.


ORDER

The claim for service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The record contains conflicting evidence regarding whether 
the veteran has experienced a chronic back disability since 
active service.  In particular, a Naval Reserve examination 
conducted nine days prior to her civilian back injury 
included her denial of recurrent back pain with no 
abnormality of the spine shown by physical examination.  
Potentially available evidence that may help to resolve this 
conflict would include all medical and legal documents 
pertaining to the veteran's worker compensation claim against 
the Lincoln Electric Company that was filed with the 
Industrial Commission of Ohio.  The record also reflects the 
existence of clinical records at the Cleveland, Ohio, VA 
Medical Center (VAMC) since January 2006 that have not been 
associated with the claims folder.  Attempts should be made 
to obtain these potentially relevant records.  

Additionally, Frederick D. Harris, M.D. reported in January 
1994 that he had been treating the veteran since July 18, 
1983.  However, the earliest medical records from his office 
currently associated with the claims folder are dated in 
1991.  Complete records should be obtained on remand.

Thereafter, the veteran should be afforded a VA orthopedic 
examination, based upon review of the entire claims folder, 
in order to determine the nature and etiology of her current 
low back disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain the veteran's treatment records 
for her low back disability from the 
Cleveland, Ohio, VAMC, dated since January 
2006.

2.  Obtain all medical and legal documents 
pertaining to the veteran's worker 
compensation claim against the Lincoln 
Electric Company that was filed with the 
Industrial Commission of Ohio, concerning 
her back injury in July 1983.

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
her back disorder from Frederick D. 
Harris, M.D. and Frank Hendrick, M.D., 
dated from July 1983 to 1991.

4.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for VA examination by a specialist 
in orthopedics.  The claims folder should 
be provided to the doctor for review, and 
the doctor should indicate in his/her 
report that the claims folder has been 
reviewed.

The doctor should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the veteran's current low back 
disorder had its onset during active 
service or is related to an in-service 
disease or injury.  

In providing the opinion, the doctor 
should discuss the significance of the in-
service complaints and treatment for low 
back pain; the findings from the July 9, 
1983 Naval Reserve examination; the 
evidence relating to the post-service 
industrial accident on July 18, 1983; and 
the September 2006 opinion by the VA 
physician's assistant.

The doctor must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.  

5.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


